IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,119-01


                              EX PARTE FRANK PINES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1088871-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine.

        Applicant contends that newly discovered laboratory analysis in this case reflects that he did

not possess any controlled substance. Applicant’s claim is supported by the habeas record, and the

State and the trial court agree that Applicant is entitled to habeas relief. See Ex parte Mable, 443
S.W.3d 129 (Tex. Crim. App. 2014).
                                                                                                  2



       Relief is granted. The judgment in Cause No. 1088871 in the 232nd District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 24, 2016
Do not publish